Citation Nr: 1435637	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-45 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, anxiety disorder, adjustment disorder, and depression.

2.  Entitlement to service connection for Huntington's disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel



INTRODUCTION

The Veteran served in the Army National Guard from May 1998 to January 2008, during which time he served on active duty from October 1998 to March 1999, December 1999 to July 2000, and December 2003 to April 2005.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the RO has construed the claim for entitlement to service connection for Huntington's disorder as one for Huntington's "disease."  See e.g., March 2010 supplemental statement of the case.  However, as discussed below, because the claim may turn on whether the Veteran's disability is a congenital or developmental defect or disease for VA purposes, the Board has construed the claim as one for entitlement to service connection for Huntington's disorder.  

The RO had denied the claim for service connection for an acquired psychiatric disorder to include PTSD and bipolar disorder; however, the Board has broadened the claim pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), based on the medical evidence of record.  

The Board notes that the October 2007 rating decision, which denied entitlement to service connection for bipolar disorder, did not become final because relevant official service personnel records that existed at the time were not received by VA until after that rating decision.  38 C.F.R. § 3.156(c).  At the time of the October 2007 rating decision, there is no indication that the RO had received or considered the Veteran's service personnel records, which show all dates of service with the Army National Guard.  These records also show that the Veteran was awarded the Kosovo Campaign Medal, which indicates that the Veteran served in support of Operation Joint Guardian in the area of operation, or that he was engaged in actual combat or duty that is equally as hazardous as combat duty during Operation Joint Guardian.  After the October 2007 rating decision, the RO received and considered the Veteran's service personnel records.  See e.g., January 2009 rating decision.  Therefore, the Board concludes that VA received the Veteran's service personnel records after the October 2007 rating decision.  Because this information pertains to whether an in-service event happened that may have resulted in a psychiatric disorder, and the official service personnel records existed at the time of October 2007 rating decision but were not received until afterwards, the claim for entitlement to service connection for bipolar disorder is being reconsidered under 38 C.F.R. § 3.156(c). 

The Board acknowledges that the Veteran, through his representative, has argued that the October 2007 rating decision, which denied entitlement to service connection for bipolar disorder, was clear and unmistakable error (CUE).  However, because the October 2007 rating decision did not become final, the issue of CUE is moot.    

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered. 

The issue of entitlement to service connection for drug abuse as secondary to a service-connected disability has been raised by the record, but has not been addressed by the Agency of Original Jurisdiction (AOJ), and the matter is inextricably intertwined with the claims on appeal.  See e.g., January 2012 Representative Statement.  Therefore, the Board does not have jurisdiction over this matter and refers it to the AOJ for appropriate action, pending adjudication of the claims on appeal. 

The Veteran has requested reconsideration of the issue of entitlement to nonservice-connected pension.  See November 2009 Representative statement.  The Veteran has not submitted a notice of disagreement against the July 2009 rating decision, which denied entitlement to nonservice-connected pension.  Therefore, the Board does not have jurisdiction over this matter and refers it to the AOJ for appropriate action. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has Huntington's disorder and an acquired psychiatric disorder, to include PTSD, bipolar disorder, anxiety disorder, adjustment disorder, and depression, that are related to service.  The Veteran has been diagnosed with Huntington's disorder and multiple psychiatric disorders during the appeal period.  See e.g., March 2009 VA TBI consult.      

The record shows that the Veteran's Huntington's disorder is a neurodegenerative disorder that is inherited genetically.  See March 2005 Diagnostic Report.  The Veteran argues that his Huntington's disorder first manifested in service as clumsiness.  See July 2014 Information Hearing Presentation. 

The Veteran contends that he has a psychiatric disorder, to include PTSD, that is related to the stressors of fear of hostile military and terrorist activity while serving in Kosovo and the Persian Gulf.  See e.g., July 2014 Informal Hearing Presentation.  The Board notes that the service personnel records show that the Veteran was awarded the Kosovo Campaign Medal, and he served on active duty in the Persian Gulf.  The record also indicates that the Veteran experienced events in service such as exposure to blasts.  See e.g., March 2009 TBI consult.  

The Veteran was afforded a VA psychiatric examination in February 2010 that was inadequate because the examination report indicates that the examination was for mental disorders except PTSD; therefore, the examiner did not consider whether the Veteran has PTSD and whether the alleged PTSD is related to service.   Further, the examination report is internally inconsistent, as the examiner first notes the presence of current symptoms such as racing thoughts and memory loss, but then the examiner states that the Veteran's symptoms of mood disorder were the result of substance abuse, and that these symptoms have subsided due to his being abstinent since August 2009.  The Board notes that the Veteran has reported that he was diagnosed with a psychiatric disorder prior to service.  See e.g., February 2010 VA examination.

These facts are pertinent to the Veteran's claims and raise additional medical questions.  First, the nature and etiology of the Veteran's psychiatric disorder is unclear.  Further, it is unclear whether there is a causal nexus between the alleged PTSD and the claimed in-service stressors.  Second, it is unclear whether a psychiatric disorder pre-existed service.  Third, it is unclear whether the Veteran's Huntington's disorder is a congenital or development defect or disease for VA purposes.  See generally VAOPGCPREC 82-90 (1990).  Fourth, if the Veteran's Huntington's disorder is a congenital or development defect, it is unclear whether a superimposed injury or disease in service caused additional disability.  Fifth, if the Veteran's Huntington's disorder is a disease, it is unclear whether the Huntington's disorder pre-existed service.  

For these reasons, a VA psychiatric examination is warranted to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD, bipolar disorder, anxiety disorder, adjustment disorder, and depression, and a VA medical opinion should be obtained to determine the nature and etiology of the Veteran's Huntington's disorder.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Also, the service personnel records show that the Veteran was placed on temporary profile for anxiety and depression in March 2005; however, supporting in-service mental health treatment records are not associated with the record and should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that he provide or identify any outstanding records pertinent to a psychiatric disorder and Huntington's disorder.  

He should be asked to authorize the release of any outstanding pertinent non-VA medical records.    

2. Please obtain all in-service mental health treatment records pertaining to the Veteran's in-service counseling and psychiatric treatment for his entire period of Army National Guard service (May 1998 to January 2008) from all appropriate sources, including but not limited to the Veteran's National Guard units, the National Personnel Records Center/ Records Management Center, and the Minnesota Joint Forces Headquarters.  

All attempts to complete this development should be documented in the case file.  

If, after continued efforts to obtain any of the above federal records, it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3. Please obtain VA treatment records from January 2012 to present.   

Associate any records obtained with the paper claims file or on VBMS/ Virtual VA.  

4. Afterwards, please schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disorder, to include PTSD, bipolar disorder, anxiety disorder, adjustment disorder, and depression.  Make the claims file available to the examiner for review of the case.  The examiner is asked to note that this case review took place.  

(a) Please opine as to the nature and diagnosis(es) of the Veteran's psychiatric disorder.  

In so doing, please reconcile the current diagnosis(es) with the following diagnoses that were rendered during the appeal period:

1)  bipolar disorder.  See September 2009 VA treatment record.

2) anxiety disorder with PTSD symptoms.  See March 2009 VA treatment record.

3) adjustment disorder, to include an explanation as to whether this disorder is chronic.  See December 2011 VA treatment record.

(b) Regarding any diagnosed psychiatric disorder other than PTSD, please provide an opinion regarding the following:

1) Please opine whether it is clear and unmistakable (obvious, manifest, and undebatable) that a diagnosed psychiatric disorder(s) pre-existed active service.

2) If so, please opine whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing psychiatric disorder(s) WAS NOT aggravated (i.e., permanently worsened) during active service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the disability.

3) If any responses in (1) and (2) above are negative, please opine whether it is at least as likely as not (a probability of 50 percent or greater) that the psychiatric disorder(s) manifested in service or is etiologically related to service.

The examiner's attention is invited to the following:

a. The diagnosis of bipolar disorder given during the Veteran's active duty service and treatment thereof since service.  See March 2005 VA treatment record; see e.g., September 2009 VA psychiatric evaluation.        

b. The Veteran's reports of psychiatric symptoms during active service.  See e.g., March 2005 VA treatment record.  

(c) If the Veteran has PTSD, please provide an opinion regarding the following:

1) Please opine whether it is clear and unmistakable (obvious, manifest, and undebatable) that the PTSD pre-existed active service.

2) If so, please opine whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing PTSD WAS NOT aggravated (i.e., permanently worsened) during active service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the disability.

3) If any responses in (1) and (2) above are negative, please opine whether it is at least as likely as not (a probability of 50 percent or greater) that the PTSD is etiologically related to service, including as a result of fear of hostile military or terrorist activity.  

For purposes of this opinion, the examiner's attention is invited to the following:

a. The Veteran's active duty service in Kosovo and the Persian Gulf.  

b. The Veteran's reports of traumatic experiences and PTSD symptoms that began in service.  See e.g., Veteran's responses for Nos. 9 and 12 in the January 2005 Post-Deployment Health Assessment; March 2009 VA treatment records.  

c. The Veteran's reports of psychiatric symptoms during active service.  See e.g., March 2005 VA treatment record. 

The examiner should provide a complete rationale for all opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

5. Afterwards, please obtain a VA medical opinion from a medical professional experienced in Huntington's disorder to determine the nature and etiology of the Veteran's Huntington's disorder.  Make the claims file available to the examiner for review of the case.  The examiner is asked to note that this case review took place.  

(a) Please opine whether the Veteran's Huntington's disorder is a congenital or developmental defect or disease.  

Please note that a "disease" generally refers to a condition that is considered capable of improving or deteriorating while a "defect" is generally not considered capable of improving or deteriorating.  

(b) If the Veteran's Huntington's disorder is a congenital or development defect, please opine whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service, including blast exposures and a psychiatric disability, that resulted in additional disability.  

(c)  If the Veteran's Huntington's disorder is a disease, please address the following:

(1) Please opine whether it is clear and unmistakable (obvious, manifest, and undebatable) that the Huntington's pre-existed active service.


(2) If so, please opine whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing Huntington's WAS NOT aggravated (i.e., permanently worsened) during active service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the disability.

(3) If any responses in (1) and (2) above are negative, please opine whether it is at least as likely as not (a probability of 50 percent or greater) that Huntington's disorder manifested in service or is etiologically related to service.

For purposes of these opinions, the examiner's attention is invited to the service treatment records that may suggest clumsiness.  

6. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claims on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



